The reasons assigned by the majority of the court for its conclusion that the prosecution in a criminal case may insist upon a trial by jury notwithstanding the fact that the defendant has deliberately and understandingly waived his constitutional right to such a trial are the following: (1) Trial by jury for centuries has been the established mode of trial in criminal cases; (2) the place in government occupied by the jury as a fact-finding body requires that, in the absence of statutory permission, there be no substitution, solely at the election of the person accused, of a trial by the court for a trial by jury, and (3) the recognition by courts everywhere for a considerable period that the trial of a criminal case means a trial by jury and the public interest in the preservation of the instrumentalities of government have given the State the right to object to a trial by the court upon the waiver of a jury trial by the person accused. It appears therefore that no attempt is made to *Page 418 
sustain the announced construction of the constitution by recourse to any of its provisions or even an implication arising therefrom. Indeed, it is conceded in the opinion that a jury trial is not an integral and inseparable part of the court, but rather an instrumentality, which may or may not be employed; that the constitution does not confer upon the State the right to a trial by jury in a criminal case; that the right to such a trial guaranteed by the constitution is preserved as a right of the person accused and that he may waive the right. These concessions, it seems to me, are fatal to the conclusion of the opinion.
Section 9 of the bill of rights of our State constitution provides: "In all criminal prosecutions the accused shall have the right to appear and defend in person and by counsel, to demand the nature and cause of the accusation and to have a copy thereof, to meet the witnesses face to face, and to have process to compel the attendance of witnesses in his behalf, and a speedy public trial by an impartial jury of the county or district in which the offense is alleged to have been committed." A bill of rights operates as a limitation upon the powers of the government and secures from encroachment the ascertained and declared rights of the citizen. (Hurtado v. California, 110 U.S. 516). The specific guarantees enumerated in section 9 are not made to the State, but to the person accused of a criminal offense. The framers of the constitution were intent upon preserving these rights for the protection of the individual and they declared them in unequivocal language unhampered by any condition or requirement in the interest of the State.
It is not denied that an accused person may, without the consent of the State, waive his right to appear and defend by counsel, to have a copy of the accusation against him, to meet the prosecution's witnesses face to face, to have process to compel the attendance of witnesses in his behalf, and to have a speedy trial. All these rights are *Page 419 
enumerated in the same section of the constitution as the right to a trial by jury. If an accused person may waive, despite objection by the State, the other constitutional safeguards which section 9 of the bill of rights provides for his protection, there is no reason for placing his waiver of the right to a jury trial, in case of like objection, upon a different basis. The power of a person accused of a criminal offense to waive his right to a jury trial is conceded in the opinion. To declare, as the majority does, that the prosecution's consent is necessary to make such a waiver effective is inconsistent with the defendant's acknowledged power, enables the State to nullify his act and reduces his power to waive a jury trial to a shadow.
The requirement of the prosecution's consent to the defendant's waiver of a jury trial is sought to be justified in the opinion on the ground that the "thing guaranteed" to the defendant "is not the right to waive a jury trial but the right to have such a trial." Before there can be the power to waive a jury trial, the right to such a trial must exist. The framers of the constitution were concerned with the essential right out of which the power to waive would arise. They took cognizance of the existence of an accused person's right to a jury trial and they safeguarded that right by giving it a constitutional order and dignity. The power to waive follows the existence of the right, and there is no necessity of guaranteeing the right to waive a jury trial. People v. Fisher, 340 Ill. 250.
It is said in the opinion that "There is, in the absence of statute, no good reason for holding that a right to waive a jury trial means a right to deprive the prosecution of it," and that * * * "in the absence of constitutional or statutory inhibition, the court has the power, and, upon objection by the People, it is its duty to submit the issues of fact in a criminal case to a jury notwithstanding a waiver of jury trial by the accused." These statements, it appears *Page 420 
to me, rest upon a misconception of the place occupied by the jury in the administration of the criminal law. The right of trial by jury is a privilege conferred upon the person accused, and the jury is not an indispensable part of the tribunal vested with jurisdiction to hear and determine criminal cases. (Patton v. United States, 281 U.S. 276; People v. Fisher,340 Ill. 250). In the former case the Supreme Court of the United States said at pages 296, 297: "The record of English and colonial jurisprudence antedating the constitution will be searched in vain for evidence that trial by jury in criminal cases was regarded as a part of the structure of government, as distinguished from a right or privilege of the accused. On the contrary, it uniformly was regarded as a valuable privilege bestowed upon the person accused of crime for the purpose of safeguarding him against the oppressive power of the king and the arbitrary or partial judgment of the court."
The provision of the bill of rights which guarantees an accused person the right of trial by jury assures him such a trial by claiming it or even by withholding his consent to proceed without it. The provision is not, however, jurisdictional in character. The circuit court in counties other than Cook and the criminal court in that county derive their power to hear and determine criminal cases solely from sections 12 and 26 respectively of the 6th article of the constitution, and that article does not make the jury a constituent or essential part, necessary to the exercise of jurisdiction, of any court created or authorized by it.People v. Fisher, supra.
The constitution does not, as the majority in its opinion admits, confer upon the State the right to a trial by jury in a criminal case. The right to such a trial, as the Federal Supreme Court said in Patton v. United States, is "a valuable privilege bestowed upon the person accused of crime." Inherent in this privilege, constitutionally preserved for the *Page 421 
defendant and not the State, is the right to waive it. By his waiver of a jury, when understandingly made, he foregoes the participation in his trial of an instrumentality provided for his protection, and apart from any statute, the court, constitutionally created and vested with jurisdiction of the subject matter of the cause from its inception, will hear and determine it. The defendant's waiver of a jury trial cannot therefore "deprive the prosecution" of that which it never possessed; and the State's objection to the defendant's waiver cannot impose upon the court the "duty to submit the issues of fact in a criminal case to a jury notwithstanding a waiver of jury trial by the accused."
The opinion concludes with the statement that if a defendant "may choose to dispense with a jury trial over the objection of the prosecution he may by the same token demand a jury of less than twelve over such objection." The conclusion does not follow from the premise. One of the essential attributes of a jury at common law was that it should consist of twelve jurors. The right to a trial by such a jury, and not one of a greater or lesser number, is guaranteed the person accused of a criminal offense. Obviously, he may not demand a departure from or a violation of the constitution. If, however, a juror becomes incapacitated after a trial is entered upon and by agreement of the prosecution and defense enrolled of record, the trial proceeds to its conclusion with the remaining eleven jurors, as was true in Patton v. United States, 281 U.S. 276, no question of a demand contrary to the constitution and opposed by the prosecution is presented.
For the reasons stated I respectfully dissent from the opinion and judgment of the court.
Mr. JUSTICE DUNN and Mr. JUSTICE DUNCAN concur in the foregoing dissenting opinion. *Page 422